DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittner (US 2014/0048455)-hereafter Bittner ‘455. Bittner discloses a process to remove silica from magnetite (paragraph 0057)-hereafter [0057]- by the cationic flotation of the silica contaminant by froth flotation and leaving concentrated magnetite in the water suspension (aka reverse froth flotation (cl. 6-7)-as the value mineral is concentrated in the non-floated water pulp). Bittner ‘455 further discloses as his cationic collector an isoC13 ether propyl [0026] amine collector [0013], [0028], [formula Ia  @ [0013], for said  reverse flotation of magnetite [0057] with isoC13 alkyl . 
Claim 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittner ‘455 as applied to claim 1 above, and further in view of Gustafsson (US 6076682). Claim 3 defines over Bittner ‘455 in that the claim recites 50-100% isoundecyl(C11) ether propyl amine as the branched C11-17 alkyl  in the alkylethermonoamine. Gustafsson ‘682 discloses a process for separating silica gangue from iron ore by reverse cationic flotation, as does applicant and Bittner ‘455, and . 
Claims 11-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson (‘682), and further in view of Bittner ‘455. Gustafsson ‘682 discloses branched C11 alkyl ether propyl monoamines which is consistent with the term isoundecyl (C11) ether monoamine as recited in claim 11. Claim11 distinguishes over Gustafsson ‘682 in that Gustafsson ‘682 is silent to the degree of branching of his branched C11 alkyl ether monoamine. Bittner ‘455 discloses branched C13 alkyl ether monoamines have a degree of branching of 1.5-3.5 (see applicant’s USPAP 2019/0314828 @ [0013] for degree of branching definition). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form sufficiently branched (degree of branching 1.5-3.5) C11 alkyl ether propyl amine based upon Bittner’s teaching of forming such branched C13 alkyl ether amines. 
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. Applicant describes Bittner ‘455 in narrow terms suggesting he discloses treating hematite but fails to note that Bittner ‘455 expressly teaches the . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             



THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776